84312: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16723: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84312


Short Caption:BAKER (BYRON) VS. STATECourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 22CR000101BClassification:Criminal Appeal - Fast Track - Direct


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantByron Michael BakerSally S. deSoto
							(State Public Defender/Carson City)
						Karin L. Kreizenbeck
							(State Public Defender/Carson City)
						


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Peter W. Smith
							(Carson City District Attorney)
						Jason Woodbury
							(Carson City District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


03/02/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


03/02/2022Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)22-06655




03/15/2022TranscriptFiled Notice from Court Reporter. Kathy Jackson stating that the requested transcripts were delivered.  Dates of transcripts: 2/15/22. (SC)22-08161




03/17/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-08551




03/30/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-09891




04/11/2022Fast Track BriefFiled Appellant's Fast Track Statement. (SC)22-11357




04/11/2022AppendixFiled Appellant's Appendix to Fast Track Statement. (SC)22-11361




04/14/2022Order/Clerk'sFiled Order Granting telephonic Extension.  Respondent's Fast Track Response due:  May 9, 2022.  (SC)22-11805




05/09/2022MotionFiled Stipulation for enlargement of Time to File Response. (REJECTED PER NOTICE FILED ON 5/9/22) (SC)


05/09/2022Notice/OutgoingIssued Notice of Rejection - No Notice of Appearance for Charles Odgers or Peter W. Smith. (SC)22-14644




05/09/2022Notice/IncomingFiled Respondent's Notice of Appearance for Peter W. Smith. (SC)22-14697




05/09/2022MotionFiled Stipulation for Enlargement of Time to Respond to Fast Track Statement. (SC)22-14777




05/11/2022Order/ProceduralFiled Order Granting Motion.  Respondent shall have until May 23, 2022, to file and serve the fast track response.  (SC)22-14904




05/24/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal. (SC)22-16541




05/26/2022Order/DispositionalFiled Order Dismissing Appeal. Having been so informed, appellant consents to a voluntary dismissal of this appeal. Cause appearing, this court "ORDERS this appeal DISMISSED."  Case Closed/No Remittitur Issued. (SC)22-16723





Combined Case View